                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    STEVEN ANDREW LEON,                             Case No. 17-cv-00328-HSG (PR)
                                                      Plaintiff,
                                   8
                                                                                        JUDGMENT
                                               v.
                                   9

                                  10    GUZMAN,
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         A judgment of dismissal without prejudice is entered.

                                  14         IT IS SO ORDERED and ADJUDGED.

                                  15   Dated: 12/10/2018

                                  16

                                  17
                                                                                                HAYWOOD S. GILLIAM, JR.
                                  18                                                            United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
